              IN THE UNITED STATES DISTRICT COURT


                     FOR THE DISTRICT OF MONTANA



THE STATE OF MONTANA


              vs.



Kavcee Nicole Kolka                                      No. CR 20-126-BLG-SPW

DOB: 1994                                                          PETITION TO OPEN
                                                                 JUVENILE/SEALED RECORDS
SSN:XXX-XX-7439


Whereas the above-name defendant was found GUILTY of Prohibited Person in Possession ofa
Firearm and District Court Judge Susan P. Walters having ordered a Pre-Sentence Investigation
into the Defendant's background, the Petitioner requests all juvenile or sealed records pertaining
to the Defendant, including Court documents, Law Enforcement, Juvenile Court Services,
County Probation, County Welfare, Department of Institution records, medical and institutional
treatment records and Department of Institutions records, be made available.



                                                       U.S. Probation/Parole Officer



                                                       Date: 06/23/2021

                                        •k'k'k'k'ic 'k'k'k'kif


                                             ORDER
                                        **********




The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.



                                                      .U.S. District Judge


Dated this
        lis         day of                , 2021.
